DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5, 10, 16-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s cancellation of claims 2-4, 7, 9, 11-14, 19, and 21-23 clarifies the claim of priority to application serial number 14/520821 and thus the reference of US PG Publication 2016/0118634 A1 (corresponding to the ‘821 application) does not qualify as prior art.
Additionally, US Patent 1,901,232 shows the spring on the outside of the cover with the cord (see Fig. 3). US Patent 2,450,369 shows the spring extending into the channel from the outside but not into the inside of the case (Fig. 1). US PG Publication 2009/0004909 shows the spring on the interior of the case (Figs. 10-11 and 16-18) but not simultaneously extending to the outside of the case. The cited prior art does not teach these aforementioned features in combination with the other limitations of instant claims 1, 16, and 18 above.
Thus, it is clear the prior art of record does not teach, suggest, nor render obvious the presently claimed invention, and the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197.  The examiner can normally be reached on M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726